DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/03/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-5,8, 12-14 are pending.

Information Disclosure Statement
The information disclosure statement filed 09/15/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites the same limitation twice, “the inner container being in tight contact with outer shell bottle at the recessed portion” in lines 7-8 and “the inner container and the outer shell are in tight contact with each other at the recessed portion” in line 21. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each side portion of the inner container" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "each side portion of the inner container" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically addressed are included in this rejection due to their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito JP H06-239332 A in view of Ono JP 1463550 S in further view of Yoshino JP3872651 B2, herein after referred to as Ito, Ono and Yoshino respectively.
Regarding claim 1 Ito discloses a polyester resin multilayer bottle (Figs. 1 and 2) comprising:
an outer shell (1 outer layer) bottle including a cylindrical outer mouth portion (Figs. 1-3), 
a shoulder portion connected to the outer mouth portion, a body portion connected to the shoulder portion, a bottom portion connected to the body portion, and a ground contact portion connected to the bottom portion (Figs. 1-2), 
the outer shell bottle being capable of restoring itself to its original shape against external pressure (paragraph [0029] line 15), 
the body portion having a circular cross section orthogonal to an axis (Figs. 1-2, paragraph [0027], line 15), 
an inner container (2 inner layer, Figs. 1-3) including 
a cylindrical inner mouth portion arranged on an inner circumferential side of the cylindrical outer mouth portion of the outer shell bottle (Figs. 1-3 and 8), 
an inner container body connected to the inner mouth portion and having a shape extending along an internal shape of the outer shell bottle, the inner container being configured to be deformed to reduce its volume by external pressure (Figs. 1-3, paragraph [0029], lines 22-23); 
wherein an air passage (8 ventilation hole and 27 vent hole top part of air passage, Fig. 8) is formed between the outer mouth portion and the inner mouth portion for introducing outside air into a gap between the outer shell bottle and the inner container (Fig. 8),
and wherein the outer shell bottle is configured to be restored to its original shape by outside air pressure introduced via the air passage when the body portion of the outer shell is released from a pressed state (paragraph [0029] lines 13-15).
Ito is silent to pressing the body portion of the outer shell bottle whereby the inner container is separated from the outer shell bottle, and each side portion of the inner container body corresponding to the portion between the ridge lines becomes a valley fold portion and is depressed inwardly, and adjacent side portions of the inner container body are brought into contact with each other and wherein when the body portion of the outer shell is released from a pressed state it returned to its original shape
Ito discloses substantially all the limitations of the claim(s) except for the shoulder portion having a polygonal pyramidal shape at least at a portion thereof connected to the outer mouth portion, and the bottom portion having a polygonal pyramidal shape at least at a portion thereof connected to the ground contact portion, the polygonal pyramidal shape having ridge lines continuing to extended lines of polygonal pyramidal ridge lines of the shoulder portion.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the shoulder portion and bottom portion of the outer layer of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP §2144.04 IV B.
Additionally, Ono discloses a bottle with the shoulder portion having a polygonal pyramidal shape at least at a portion thereof connected to the outer mouth portion, and the bottom portion having a polygonal pyramidal shape at least at a portion thereof connected to the ground contact portion, the polygonal pyramidal shape having ridge lines continuing to extended lines of polygonal pyramidal ridge lines of the shoulder portion (Figs. 1-9).
Yoshino teaches pressing the body portion of the outer shell bottle, whereby the inner container is separated from the outer shell bottle (it is separated from the outer shell between the vertical strips 13), and each side portion of the inner container body corresponding to the portion between the ridge lines becomes a valley fold portion and is depressed inwardly, and adjacent side portions of the inner container body are brought into contact with each other (paragraphs [0001], [0009] and [0010], Fig.23) and wherein when the body portion of the outer shell is released from a pressed state it returned to its original shape [paragraph [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner container body of Ito to include the pressing on the outer shell body to create a valley fold by pressing side portions of the inner body into contact with each other and the outer body returning to its original state when released from its pressed state as doing so is well known in the art and would yield predictable results. Additionally, controlling the shape of the inner container body when in the pressed state to make it uniformly and completely collapsed will ensure extracting maximum amount of volume from the inner shell body (fully emptying contents) and by returning the outer shell bottle to its original state will allow user to maintain and easy grip on the container.
Regarding claim 5 Ito discloses a polyester resin blow-molded multilayer bottle (Figs. 1 and 2) comprising:
an outer shell bottle (1) including a cylindrical outer mouth portion (Figs. 1-3),
a shoulder portion connected to the outer mouth portion, a body portion connected to the shoulder portion, a bottom portion connected to the body portion and having a recessed portion (recessed area between 10a and 10b in Figs. 1-2) raised on the inner circumferential side into the bottle, the inner container being in tight contact with the outer shell bottle at the recessed portion (Figs. 1-2, paragraph [0029] line 23),
the outer shell bottle being capable of restoring itself to its original shape against external pressure (Figs. 1-2, paragraph [0029] line 15); and	
an inner container (2, Figs. 1-3) including 
a cylindrical inner mouth portion arranged on an inner circumferential side of the cylindrical outer mouth portion of the outer shell bottle (Figs. 1-3), and
an inner container body connected to the inner mouth portion and having a shape extending along an internal shape of the outer shell bottle, the inner container being configured to be deformed by external pressure (Figs. 1-3, paragraph [0029], lines 22-23); and 
wherein an air passage (8 ventilation hole and 27 vent hole top part of air passage, Fig. 8) is formed between the outer mouth portion and the inner mouth portion for introducing outside air into a gap between the outer shell bottle and the inner container (Fig. 8).
Ito discloses substantially all the limitations of the claim(s) except for the recess portion having a frustum shape and wherein the recessed portion has a stepped shape defined by multiple stacked polygonal frustum-like recessed portions.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the recess of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP §2144.04 IV B. Additionally, Ono teaches that it is well known in the art to have a recess portion that is defined by multiple stacked polygonal frustum-like shapes (Fig. 7, the cross section A-A). 

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Ono and Yoshino as applied to claim 1 above, and further in view of Hokkai Can Co., Ltd JP 1542215 S, herein after referred to as Hokkai.
Regarding claim 2 Ito as modified discloses the polyester resin multi-layer bottle of claim 1. 
Ito is silent to the body portion has a shape whose diameter gradually decreases from the portion connected to the shoulder portion to a central portion and gradually increases from the central portion to the portion connected to the bottom portion.
Hokkai teaches a bottle the body portion has a shape whose diameter gradually decreases from the portion connected to the shoulder portion to a central portion and gradually increases from the central portion to the portion connected to the bottom portion (Figs. 1-4 and 9-10, the smallest portion of the body section shown where A-A is taken in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Ito to include and gradually changing diameter as having a narrow middle section would allow the user to easily grasp the bottle. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP §2144.04 IV B.
Regarding claim 3 Ito as modified discloses the polyester resin multi-layer bottle of claim 1. 
Ito is silent to the body portion includes a plurality of ribs extending in an axis direction.
Hokkai teaches the body portion includes a plurality of ribs extending in an axis direction (Figs. 1-4 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Ito to include the ribs extending in an axis direction as doing so would provide the user with more surface area to hold on to, to prevent dropping the bottle. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP §2144.04 IV B.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yoshino and Cambio, Jr. US 4,113,129, herein after referred to as Cambio.
Regarding claim 4 Ito discloses a polyester resin multilayer bottle comprising an outer shell bottle and an inner container:
the outer shell (1) bottle including 
a cylindrical outer mouth portion (Figs. 1-3), a shoulder portion connected to the outer mouth portion
a polygonal cylindrical upper body portion connected to the shoulder portion (Figs. 1-2), 
an intermediate body portion connected to the upper body portion (Figs. 1-2), and 
a polygonal cylindrical lower body portion connected to the intermediate body portion (Figs. 1-2) and,
a bottom portion connected to the lower body portion, the outer shell bottle being capable of restoring itself to its original shape against external pressure (Figs. 1-3, paragraph [0029], line 15); 
the inner container (2) including a cylindrical inner mouth portion arranged on an inner circumferential side of the cylindrical outer mouth portion of the outer shell bottle, and
an inner container body connected to the inner mouth portion and having a shape extending along an internal shape of the outer shell bottle, the inner container being configured to be deformed to reduce its volume (Figs. 1-3, paragraph [0029], lines 22-23); and 
wherein an air passage (8 ventilation hole and 27 vent hole top part of air passage, Fig. 8) is formed between the outer mouth portion and the inner mouth portion provided for introducing outside air into a gap between the outer shell bottle and the inner container (Fig. 8).
Ito is silent to pressing the body portion of the outer shell bottle, thereby creating a valley fold portion on the side portion corresponding to the portion between the ridge lines of the inner container body, and thereby pressing adjacent side portions of the inner container body inwardly and into contact with each other and wherein when the body portion of the outer shell is released from a pressed state it returned to its original shape.
Ito discloses substantially all the limitations of the claim(s) except for a polygonal pyramidal shoulder portion connected to the outer mouth portion, and upper and lower body including ridge lines continuing to the polygonal pyramidal ridge lines.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the outer shell of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP §2144.04 IV B. 
Additionally, Cambio teaches a bottle a polygonal pyramidal shoulder (8 top portion, Fig. 1) portion connected to the outer mouth portion (11 neck, Fig. 1), and upper (10) and lower body (7) including ridge lines continuing to the polygonal pyramidal ridge lines (Fig. 1).
Yoshino teaches pressing the body portion of the outer shell bottle, whereby the inner container is separated from the outer shell bottle (it is separated from the outer shell between the vertical strips 13), and each side portion of the inner container body corresponding to the portion between the ridge lines becomes a valley fold portion and is depressed inwardly, and adjacent side portions of the inner container body are brought into contact with each other (paragraphs [0001], [0009] and [0010], Fig.23) and wherein when the body portion of the outer shell is released from a pressed state it returned to its original shape [paragraph [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner container body of Ito to include the pressing on the outer shell body to create a valley fold by pressing side portions of the inner body into contact with each other and the outer body returning to its original state when released from its pressed state as doing so is well known in the art and would yield predictable results. Additionally, controlling the shape of the inner container body when in the pressed state to make it uniformly and completely collapsed will ensure extracting maximum amount of volume from the inner shell body (fully emptying contents) and by returning the outer shell bottle to its original state will allow user to maintain and easy grip on the container.
Regarding claim 13 Ito as modified discloses the polyester resin multilayer bottle according to claim 4, wherein the polygonal pyramidal shape is one taken from the group including quadrangular pyramidal shape (8, Fig. 1 Cambio), a triangular pyramid shape, a pentagonal pyramid shape, and a hexagonal pyramid shape, and the polygonal cylindrical shape is one taken correspondingly to the polygonal pyramidal shape from the group including quadrangular cylindrical shape (10, Fig. 1 Cambio), a triangular cylindrical shape, a pentagonal cylindrical shape, and a hexagonal cylindrical shape.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tanaka JP 2010082916 A, as evidenced by Matsumura et al. US 2015/0171287 A1, herein after referred to as Tanaka and Matsumura respectively.
Regarding claim 8 Ito discloses a polyester resin blow-molded multilayer bottle (Figs. 1 and 2) configured to container a liquid beverage comprising:
an outer shell bottle (1) including a cylindrical outer mouth portion (Figs. 1-3),
a shoulder portion connected to the outer mouth portion, a body portion connected to the shoulder portion, a bottom portion connected to the body portion and having a recessed portion (recessed area between 10a and 10b in Figs. 1-2) raised on the inner circumferential side into the bottle, the outer shell bottle being capable of restoring itself to its original shape against external pressure (Figs. 1-2, paragraph [0029] line 15); 
an inner container (2, Figs. 1-3) including 
a cylindrical inner mouth portion arranged on an inner circumferential side of the cylindrical outer mouth portion of the outer shell bottle (Figs. 1-3), and
an inner container body connected to the inner mouth portion and having a shape extending along an internal shape of the outer shell bottle, the inner container being configured to be deformed with is volume reduced by external pressure (Figs. 1-3, paragraph [0029], lines 22-23); and 
wherein an air passage (8 ventilation hole and 27 vent hole top part of air passage, Fig. 8) is formed between the outer mouth portion and the inner mouth portion for introducing outside air into a gap between the outer shell bottle and the inner container (Fig. 8).
Ito is silent to the polyester resin blow-molded multilayer bottle further comprising a liquid paraffin, being provided at least between the shoulder portion, the body portion, and the bottom portion except for the recessed portion of the outer shell bottle and the portion of the inner container extending along the shoulder portion, the body portion, and the bottom portion except for the recessed portion.
Tanaka teaches a blow molded multilayer bottle with a liquid layer (paragraph [0001], paragraph [0010]) and the liquid layer being provided between the inner and outer layers at least the shoulder portion, the body portion and the bottom portion (paragraph [0017]). Ito teaches that the inner layer in connected at the bottom of the container (paragraph [0029], line 23) as such the liquid agent would not be between layers at the recessed portion which is at the bottom of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the liquid layer as taught by Tanaka as doing so is well known in the art and would yield predictable results. Additionally, the use of a liquid layer would help prevent the layers from sticking together.
Matsumura represents evidence that silicone oil and liquid paraffin were art-recognized equivalent structures for liquid layers (Paragraph [0081], lines 1-5).  Therefore, because these two liquid layers that act as release agents were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute liquid paraffin for silicone oil.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP §2144.06 II. 
The preamble reciting “formed by placing an inner preform for an inner container inside of an outer preform for an outer shell bottle with intervening liquid paraffin between body potions thereof, and simultaneously blow molding the preforms” is not being given patentable weight as it is directed to the process of making the product and not the actual product which is the subject of the claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP §2113

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ono and Yoshino as applied to claim 1 and in further view of Cambio.
Regarding claim 12 Ito as modified discloses the polyester resin multilayer bottle according to claim 1.
Ito as modified discloses substantially all the limitations of the claim(s) except for a polygonal pyramidal shape is one taken from the group including quadrangular pyramidal shape a triangular pyramid shape, a pentagonal pyramid shape, and a hexagonal pyramid shape. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the outer shell of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP §2144.04 IV B. 
Additionally, Cambio teaches a bottle a quadrangular pyramidal shoulder (8 top portion, Fig. 1). 

Allowable Subject Matter
Claim 14 is allowed.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. Applicant argues the purpose of it “is different from the purpose and problem of the invention”, but does not discuss how the structure of the combined references do not meet the limitations of claim 1. Applicant argues that there is no motivation to combine different bottle designs and a person of ordinary skill would “never adopt the shape of a bottle with a polygonal cross section”, as stated above merely changing the shape is obvious to a person having ordinary skill in the art. It is unclear why the applicant argues a person having ordinary skill would “never” adopt a different bottle shape as shown in Ono someone obviously already has. It is also unclear what unexpected results are obtained.
Applicant argues that “in the process of volume deformation, the outer container body 15 and the inner body container 1 of the thick vertical strip portion 13 are not separated from each other”, the body portion 6 of the inner body container 1, is separate from the outer container body 15 in at least the portions between 13. Additionally, applicant has not pointed out where in Yoshino is states that 13 and 15 are attached to each other at all. Yoshino states that “vertical strip portions 13 are arranged at equal intervals over substantially the entire height range of the body portion 6” and “the crushed volume-reducing mode is such that the remaining portion of the body portion 6 is crushed in a cruciform shape except for four thick vertical strip portions 13”, thus the portions 13 are a part of 6 and not the outer container 15.
Applicant argues “as is clear from the drawing Figs of Yoshino, the portion corresponding to the side portion (18a) of the inner container (3) of claim 1 needs to be extended in order to be volume-reduced and deformed. The portion in of Yoshino's bottle which is extended is shown in e.g. Fig.23. However, the side surface portion (18a) of the inner container body (3) of the blow-molded multi-bottle made of polyester resin according to claim 1 does not stretch like Yoshino's bottle in the process of volume reduction deformation”, it is not clear that the side portion of Yoshino needs to be extended, and examiner can find no mention of such in Yoshino. Additionally, for argument’s sake if such an “extending” was happening it would not change that the inner container of Yoshino creates a valley fold when depressed inwardly to and its volume is reduced. There is nothing recited in the claim regarding if the inner container stretches or not. Additionally, these arguments are directed towards a process and not the product which is the subject matter of the claim.
Arguments to claims 4 are directed to the arguments to claim 1 which are addressed above.
Applicant argues that the bottom portion of Ono is a truncated cone-shape and not a polygonal frustum recess. It is clear as shown below a cropped version of applicant’s Fig. 7 showing “the recessed portion 42 includes the shape defined by the polygonal frustum-like recessed portions 42a, 42b, and 42c” and a cropped Fig. 7 A-A of Ono that both figures show the same shape. That is a recessed portion that has a stepped shape defining multiple stacked polygonal frustum-like portions. Thus, Ono does indeed suggest the shape as recited in claim 5 and as disclosed by the specification. 

    PNG
    media_image1.png
    249
    393
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    261
    392
    media_image2.png
    Greyscale

Applicant’s arguments in regards to claim 8 are all directed to specific parts of the process of blow molding. As stated in the rejection above the subject matter of the claim is a product and not a process as such these arguments are moot. Additionally, a portion of the preamble of claim 8 which recites “formed by placing an inner preform for an inner container inside of an outer preform for an outer shell bottle with intervening liquid paraffin between body potions thereof, and simultaneously blow molding the preforms” is not being given patentable weight as it is directed to the process of making the product and not the actual product which is the subject of the claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP §2113. Thus, the combination of references used to form the basis of the rejection for claim 8 disclose the product as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735